DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
For examination purposes of the instant set of claims, the effective filing date for available prior art is the date of the earliest English language filing which is 10/18/2021. See Non-Final Rejection dated 8/4/2022 for discussion of Priority.
Drawing and Specification Amendments
	Proposed corresponding drawing and specification amendments were received on 9/22/2022. These proposed corresponding drawing and specification amendments are not accepted. Proposed Figure 12 illustrates a vehicle in a manner that introduces new matter. For example, Figure 12 illustrates the vehicle being a left-hand drive vehicle and various features having specific sizes relative to each other that were not described at the time of filing, and thus introducing those features now constitutes new matter. Accordingly, because the replacement drawings add new matter, the replacement drawings have not been entered.
	The specification amendments refer to the newly added Figure 12 and thus correspond to the proposed drawing amendments. Because the drawing amendments have not been entered, and the specification amendments correspond to the drawing amendments, the specification amendments have also not been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation(s): “the conductive portion is a textile having a metallic surface” [Claim 4] (the limitations suggest the conductive portion has multiple distinct sections, specifically a textile and then a metallic surface, however, the drawings do not illustrate the conductive portion having the specific features claimed); “a vehicle having an automatic driving function” [Claim 7]; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotta (US 2021/0300454) in view of Benzinger (DE 10 2017 111 297).
Re 1, Hotta discloses: a steering wheel comprising: a rim portion (fig 2) having a core metal (3) and a covering portion (10) covering the core metal; and a mat material (40) provided between an outer surface material and the covering portion of the rim portion and having a conductive portion (50; paragraph [0019] describes 50 made of conductive material; paragraph [0017] discloses 50 is applied to 40) on a part facing the outer surface material, wherein the outer surface material has a joined portion (combination of 22c/24c or 22d/25c or 25d/23d or 24d/23c) formed in a direction intersecting a circumferential direction of the rim portion (paragraph [0042] discloses folding side edges into various 14/15), the covering portion is provided with a groove (14L or 14R or 15L or 15R) in which the joined portion is housed, and between the outer surface material and the conductive portion, a sliding member (45) is interposed at least in a vicinity of the joined portion (45 extends around each groove portion, see fig 3).
	Hotta does not disclose: a part of the mat material is housed within the groove portion.
	Benzinger teaches: a part of the mat material is housed within the groove portion (figs 3-4, 13 is sensor layer, fig 4 illustrates 13 disposed in groove), for the purpose of providing a manufacturing method that increases the accuracy of the sensor, reduces system tolerances, increases sensor signal (translation, paragraph [0022]), at a cheaper price (translation, paragraph [0025]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Hotta with: a part of the mat material is housed within the groove portion; as taught by Benzinger; for the purpose of providing a manufacturing method that increases the accuracy of the sensor, reduces system tolerances, increases sensor signal, at a cheaper price.
	Re 3, the resulting combination of Hotta in view of Benzinger (subsequently referred to as “Hotta et al”) discloses: wherein the conductive portion is provided over an entire internal surface of the groove (disclosed by Benzinger, see figs 2-4 illustrated in same way as fig 4 of instant application and thus disclosed by resulting combination).
	Re 5, Hotta further discloses: wherein the rim portion has a circular cross section (fig 3), and the groove (14L or 14R or 15L or 15R) is formed obliquely relative to a radial direction of the rim portion (see fig 3, each of 14L or 14R or 15L or 15R is nonparallel to radial direction).
	Re 7, Hotta et al discloses: {used in a vehicle having an automatic driving function} (Benzinger, translation, paragraph [0033] and thus disclosed by resulting combination).
	Regarding the intended use limitations denoted by “{}” above, a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, the preamble of Claims 1/7 is drawn to a steering wheel which is a subcomponent of a larger machine, specifically a vehicle. The limitations referring to the vehicle having an automated driving function describe the environment in which the steering wheel is employed, however, the limitations do not further limit the steering wheel itself. Therefore, Hotta et al discloses all of the structural limitations drawn to the steering wheel itself and thus reads on Claim 7.
Claim(s) 2, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotta (US 2021/0300454) in view of Benzinger (DE 10 2017 111 297), as applied to Claim 1 above, in view of Polypropylene (Wikipedia Page, dated by Wayback Machine to 7/15/2019, url:< https://web.archive.org/web/20190715021306/https://en.wikipedia.org/wiki/Polypropylene>), Nonwoven Fabric (Wikipedia Page, dated by Wayback Machine to 6/4/2019, url:< https://web.archive.org/web/20190604235127/https://en.wikipedia.org/wiki/Nonwoven_fabric), Typical Engineering Properties of Polypropylene (INEOS Olefins and Polymers USA, published 4/2014, url:< https://www.ineos.com/globalassets/ineos-group/businesses/ineos-olefins-and-polymers-usa/products/technical-information--patents/ineos-engineering-properties-of-pp.pdf>), and Friction and Friction Coefficients (Engineering Toolbox, dated by Wayback Machine to 11/18/2018, url:< https://web.archive.org/web/20181118134436/https://www.engineeringtoolbox.com/friction-coefficients-d_778.html>).
Re 2, 6, Hotta et al discloses the limitations of Claim 1 (see rejection above).
Hotta does not disclose: wherein a coefficient of static friction between the sliding member and the outer surface material is smaller than a coefficient of static friction between the outer surface material and the conductive portion [Claim 2]; wherein the sliding member is made of a nonwoven fabric [Claim 6].
Polypropylene (Wikipedia Page) teaches: that polypropylene has a relatively low density, is tough and flexible with good resistance to fatigue, is relatively economical (see “Mechanical properties” section), and is resistant to fats (see “Chemical properties” section).
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time of filing to have provided the sliding member of Hotta as: made from polypropylene, as taught by Polypropylene (Wikipedia Page), for the purpose of providing the sliding member as made from a material that has a relatively low density, is tough and flexible with good resistance to fatigue, is relatively economical, and is resistant to fats from the driver’s hands.
The resulting combination of Hotta in view of Polypropylene discloses:
wherein a coefficient of static friction between the sliding member and the outer surface material is smaller than a coefficient of static friction between the outer surface material and the conductive portion (Hotta discloses, see paragraph [0026], conductive portion is composed of sliver powder; Friction and Friction Coefficients demonstrates coefficient of friction for silver is 1.4; Typical Engineering Properties of Polypropylene demonstrates coefficient of friction for polypropylene is 0.3, which is less than the 1.4 of silver) [Claim 2];
wherein the sliding member is made of a nonwoven fabric (see Nonwoven Fabric Wikipedia Page which indicates polypropylene is a “staple nonwoven) [Claim 6].
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotta (US 2021/0300454) in view of Benzinger (DE 10 2017 111 297), as applied to Claim 1 above, in view of Minoshima (US 2021/0362767).
Re 4, Hotta et al discloses: the limitations of Claim 1 (see rejection above).
Hotta does not disclose: wherein the conductive portion is a textile having a metallic surface.
Minoshima teaches: wherein the conductive portion is a textile (13) having a metallic surface (11; paragraph [0057] discloses covering surface with metal; paragraph [0058] discloses fabrics), for the purpose of providing a capacitive coupling sensor that has high heat resistance, can be made thinner, and has an excellent tactile quality (paragraph [0013]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Hotta with: wherein the conductive portion is a textile having a metallic surface; as taught by Minoshima, for the purpose of providing a capacitive coupling sensor that has high heat resistance, can be made thinner, and has an excellent tactile quality.
Response to Arguments
Applicant's arguments filed 9/22/2022 have been fully considered but they are not persuasive.
Re 1, Applicant argues that the sliding material (8) moves relatively between the conductive cloth and the surface material and absorbs the stretch and the contraction occurring in the conductive cloth and the surface material, and that each respective layer is independent and the sliding material is one independent “slidable layer” and can move and slide between the conductive cloth and the surface material. Applicant further argues that the insulation sheet (45) of Hotta is not a sliding member as claimed because it cannot slide on a surface of the conductive ink because paragraph [0033] of Hotta discloses that the substrate (40) and the insulation sheet (45) are adhered together.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the sliding member sliding relative to the conductive portion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the specification of the instant application is silent on the relationship between the sliding member and the conductive portion. For example, the specification of the instant application does not describe the sliding member has adhered or attached to the conductive portion, however, the specification of the instant application also does not explicitly describe the sliding member as not being adhered or attached to the conductive portion such that the sliding member can slide relative to the conductive portion. Therefore, the specification of the instant application does not provide written description support for interpreting the sliding member as a feature that must slide relative to the conductive portion. The specification of the instant application focuses on reducing the friction between the outer surface material and the conductive portion, and element (45) of Hotta reduces the friction between the outer surface material and the conductive portion (50). Therefore, element (45) is a sliding material and thus Applicant’s arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656